In the

      United States Court of Appeals
                   For the Seventh Circuit

No. 12-1992

MICHAEL JORDAN ,
                                                      Plaintiff-Appellant,

                                     v.

JEWEL FOOD STORES, INC . and
SUPERVALU INC .,
                                                  Defendants-Appellees.


              Appeal from the United States District Court
          for the Northern District of Illinois, Eastern Division.
                No. 10 C 340 — Gary S. Feinerman, Judge.



    ARGUED OCTOBER 23, 2012 — DECIDED FEBRUARY 19, 2014



   Before FLAUM and SYKES, Circuit Judges, and RANDA, District
Judge.*



*
 Honorable Rudolph T. Randa, District Judge of the United States District
Court for the Eastern District of Wisconsin, sitting by designation.
2                                                     No. 12-1992

    SYKES, Circuit Judge. This trademark and right-of-publicity
dispute pits basketball legend Michael Jordan against Jewel
Food Stores, Inc., the operator of 175 Jewel-Osco supermarkets
in and around Chicago. On the occasion of Jordan’s induction
into the Naismith Memorial Basketball Hall of Fame in
September 2009, Time, Inc., the publisher of Sports Illustrated,
produced a special commemorative issue of Sports Illustrated
Presents devoted exclusively to Jordan’s remarkable career.
Jewel was offered free advertising space in the issue in ex-
change for agreeing to stock the magazine in its stores. Jewel
accepted the offer and submitted a full-page ad congratulating
Jordan on his induction into the Hall of Fame. The ad ran on
the inside back cover of the commemorative issue, which was
available on newsstands for a three-month period following
the induction ceremony.
    To Jordan the ad was not a welcome celebratory gesture but
a misappropriation of his identity for the supermarket chain’s
commercial benefit. He responded with this $5 million lawsuit
alleging violations of the federal Lanham Act, the Illinois Right
of Publicity Act, the Illinois deceptive-practices statute, and the
common law of unfair competition. Jewel denied liability
under these laws and also claimed a blanket immunity from
suit under the First Amendment. The district court sided with
Jewel on the constitutional defense, prompting this appeal.
    Jewel maintains that its ad is “noncommercial” speech and
thus has full First Amendment protection. Jordan insists that
the ad is garden-variety commercial speech, which gets
reduced constitutional protection and may give rise to liability
for the private wrongs he alleges in this case. As the case comes
No. 12-1992                                                               3

to us, the commercial/noncommercial distinction is potentially
dispositive. If the ad is properly classified as commercial
speech, then it may be regulated, normal liability rules apply
(statutory and common law), and the battle moves to the
merits of Jordan’s claims. If, on the other hand, the ad is fully
protected expression, then Jordan agrees with Jewel that the
First Amendment provides a complete defense and his claims
cannot proceed. The district court held that the ad was fully
protected noncommercial speech and entered judgment for
Jewel.
    We reverse. Jewel’s ad, reproduced below, prominently
features the “Jewel-Osco” logo and marketing slogan, which
are creatively and conspicuously linked to Jordan in the text of
the ad’s congratulatory message. Based on its content and
context, the ad is properly classified as a form of image
advertising aimed at promoting the Jewel-Osco brand. The ad
is commercial speech and thus is subject to the laws Jordan
invokes here. The substance of Jordan’s case remains untested,
however; the district court’s First Amendment ruling halted
further consideration of the merits. We remand for further
proceedings.


                            I. Background
   On September 11, 2009, Jordan was inducted into the
Basketball Hall of Fame.1 In light of the occasion, Time, Inc., the

1
 Jordan, of course, is the superstar former Chicago Bulls basketball player.
During his fabled career, Jordan led the Bulls to six National Basketball
                                                              (continued...)
4                                                              No. 12-1992

publisher of Sports Illustrated, produced a special edition of
Sports Illustrated Presents to celebrate Jordan’s noteworthy
career. The commemorative issue was not distributed to
regular Sports Illustrated subscribers, but rather was sold
separately in stores. The issue was titled “Jordan: Celebrating
a Hall of Fame Career” and was slated to be offered for sale
from late October 2009 until late January 2010.
    About a month prior to publication, a Time sales represen-
tative contacted Jewel to offer free advertising space in the
commemorative issue in return for a promise to stock and sell
the magazines in its stores. Jewel agreed to the deal and had its
marketing department design a full-page color ad. The ad
combines textual, photographic, and graphic elements, and
prominently includes the Jewel-Osco logo and the supermarket
chain’s marketing slogan, “Good things are just around the
corner.” The logo and slogan—both registered trademarks—
are positioned in the middle of the page, above a photo of a



1
 (...continued)
Association championships, winning myriad awards and countless
accolades as the best player in the game. See Legends profile: Michael Jordan,
NBA H ISTORY , http://www.nba.com/history/legends/michael-jordan (Mar. 4,
2013, 4:14 PM ) (last visited Feb. 10, 2014). Although the district court did
not make a factual finding on the matter, according to the NBA’s website,
Jordan is “[b]y acclamation … the greatest basketball player of all time.” Id.
For another view, see NBA’s best all-time? You be the judge, C H I. T RIB .
(M ar. 23, 2012), http://articles.chicagotribune.com/2012-03-23/sports/ct-spt-
0324-mitchell--20120324_1_the-nba-kareem-abdul-jabbar-lebron-james (last
visited Feb. 10, 2014), suggesting that the “best ever” title should go to
Kareem Abdul-Jabbar based on lifetime statistics. The M ilwaukee judges on
this panel would not dissent from that.
No. 12-1992                                                                   5

pair of basketball shoes, each bearing Jordan’s number “23.”
The text of the ad reads as follows:

                                A Shoe In!
    After six NBA championships, scores of rewritten
    record books and numerous buzzer beaters, Michael
    Jordan’s elevation in the Basketball Hall of Fame was
    never in doubt! Jewel-Osco salutes #23 on his many
    accomplishments as we honor a fellow Chicagoan
    who was “just around the corner” for so many years.
    Time accepted Jewel’s ad and placed it on the inside back
cover of the commemorative issue, which featured Sports
Illustrated editorial content and photographs from the maga-
zine’s prior coverage of Jordan’s career. Among other adver-
tisements, the commemorative issue also contained a full-page
congratulatory ad by a rival Chicago-area grocery chain.2 We
include a copy of Jewel’s ad at the end of this opinion.
    Soon after the commemorative issue hit the newsstands,
Jordan filed this lawsuit against Jewel in Illinois state court
alleging violations of the Illinois Right of Publicity Act, 765 ILL .
COMP. STAT . 1075/1 et seq.; the Illinois Consumer Fraud and
Deceptive Business Practices Act, 815 ILL . COMP. STAT . 505/2
et seq.; the Illinois common law of unfair competition; and the
federal Lanham Act, 15 U.S.C. § 1125. He sought $5 million in
damages, plus punitive damages on the state-law claims and



2
 Jordan has sued that grocery chain as well. See Jordan v. Dominick’s Finer
Foods, LLC, No. 1:10-cv-00407 (N.D. Ill. filed Jan. 20, 2010). That suit remains
pending.
6                                                             No. 12-1992

treble damages on the Lanham Act claim. Jewel removed the
case to federal court.3
    Following discovery, Jewel moved for summary judgment
raising the First Amendment as a defense and arguing that its
ad qualified as “noncommercial” speech and was entitled to
full constitutional protection. Jordan filed a cross-motion for
partial summary judgment on the issue of whether Jewel’s ad
was a commercial use of his identity. In a thoughtful opinion,
the district court agreed with Jewel that the ad was noncom-
mercial speech and sought further briefing on the implications
of that classification. Jewel maintained that the commercial-
speech ruling conclusively defeated all of Jordan’s claims.
Jordan agreed, accepting Jewel’s position that the First Amend-
ment provided a complete defense. The court accordingly
entered final judgment in favor of Jewel, and Jordan appealed.


                             II. Discussion
A. Some Context for the Commercial-Speech Classification
   Jordan’s appeal requires us to decide whether Jewel’s ad is
properly classified as commercial speech or noncommercial
speech under the Supreme Court’s First Amendment


3
  Jordan also named SuperValu Inc., Jewel’s former parent company, as a
defendant. SuperValu’s presence in the case is irrelevant to the issues on
appeal, so we needn’t comment on it any further. Also, after removal Jewel
filed a third-party complaint against Time and its ad designer, Vertis, Inc.,
asserting various contingent claims in the event that it is found liable to
Jordan. Time responded with a counterclaim against Jewel. For present
purposes, the dispute between Jordan and Jewel is the relevant one.
No. 12-1992                                                                  7

jurisprudence. Before addressing the substance of that ques-
tion, we take a moment to place it in the context of the claims
raised in this litigation, which arise from different sources of
law but all center on Jordan’s allegation that Jewel misappro-
priated his identity for its commercial benefit.
    Jordan is a sports icon whose name and image are deeply
embedded in the popular culture and easily recognized around
the globe. His singular achievements on the basketball court
have made him highly sought after as a celebrity endorser; as
a retired player who continues to reap the economic value of
his reputation in the history of the game, he understandably
guards the use of his identity very closely. The Lanham Act
and the other laws he invokes here enable him to do that.
    Jewel argues that Jordan’s claims can’t succeed because its
ad is fully protected noncommercial speech under the First
Amendment. We understand this to be an argument that the
First Amendment prevents the court from applying these laws
to any speech that is considered “noncommercial” in the
constitutional sense, thus providing a complete constitutional
defense to all claims. Jordan accepts this legal premise, so we
take the point as conceded. But the law in this area is consider-
ably more complex than the parties’ agreement implies.4


4
 The analytical ground shifted a bit during oral argument. Jewel’s counsel
argued that the federal and state laws at issue here, by their own terms,
apply only to commercial speech as defined by First Amendment jurispru-
dence. So Jewel’s free-speech defense might be understood as using the
First Amendment commercial-speech inquiry as a proxy for determining
whether the speech potentially falls within the scope of these laws. It is true
                                                                (continued...)
8                                                               No. 12-1992

    The Supreme Court has generally worked out its
commercial-speech doctrine in public-law cases. See generally
City of Cincinnati v. Discovery Network, Inc., 507 U.S. 410 (1993)
(challenging a municipal ban on distribution of commercial
publications on newsstands on public property); Bd. of Trs. of
State Univ. of N.Y. v. Fox, 492 U.S. 469 (1989) (challenging a
public university’s ban on “Tupperware”-style housewares
parties in dormitories); Riley v. Nat’l Fed. of the Blind of N.C.,
487 U.S. 781 (1988) (challenging a state statute regulating fees
charged by professional charitable fundraisers); Bolger v.
Youngs Drug Prods. Corp., 463 U.S. 60 (1983) (challenging a
federal statute prohibiting the mailing of unsolicited contracep-
tive advertisements); Cent. Hudson Gas & Elec. Corp. v. Pub.
Serv. Comm’n of N.Y., 447 U.S. 557 (1980) (challenging a state
regulation banning promotional advertising by utilities); Va.
State Bd. of Pharmacy v. Va. Citizens Consumer Council, Inc.,
425 U.S. 748 (1976) (challenging a state statute prohibiting
pharmacists from advertising the prices of prescription drugs).
In the public-law context, the commercial/noncommercial


4
  (...continued)
that each of the statutory and common-law claims alleged here has a
“commercial” element in one form or another, but it’s not clear that the
Supreme Court’s commercial-speech doctrine should be used to define this
term in each cause of action. As to the Lanham Act claim in particular, we
have cautioned against interpreting the scope of the statute in this way. See
First Health Grp. Corp. v. BCE Emergis Corp., 269 F.3d 800, 803 (7th Cir. 2001).
We don’t need to address this matter further because the parties haven’t
briefed the extent to which the scope of the Lanham Act (or the state laws)
is coextensive with the Supreme Court’s constitutional commercial-speech
doctrine.
No. 12-1992                                                                 9

classification determines the proper standard of scrutiny to
apply to the law or regulation under review in the case.
    This is not a public-law case; it’s a clash of private rights.
Even if Jewel’s ad qualifies as noncommercial speech, it’s far
from clear that Jordan’s trademark and right-of-publicity
claims fail without further ado. According to a leading treatise
on trademark and unfair-competition law, there is no judicial
consensus on how to resolve conflicts between intellectual-
property rights and free-speech rights; instead, the courts have
offered “a buffet of various legal approaches to [choose] from.”
6 J. THOMAS MC CARTHY, MC CARTHY ON TRADEMARKS AND
UNFAIR COMPETITION § 31.139 (4th ed. 2013). The Supreme
Court has not addressed the question, and decisions from the
lower courts are a conflicting mix of balancing tests and
frameworks borrowed from other areas of free-speech doc-
trine.5
   Jordan’s litigating position allows us to sidestep this
complexity. The parties have agreed that if Jewel’s ad is


5
  See, e.g., Facenda v. NFL Films, Inc., 542 F.3d 1007, 1015–18 (3d Cir. 2008)
(canvassing the caselaw but ultimately avoiding the issue after finding that
the film in question was commercial speech); Downing v. Abercrombie &
Fitch, 265 F.3d 994, 1001–03 (9th Cir. 2001) (rejecting a First Amendment
defense to right-of-publicity claim under California law); Hoffman v. Capital
Cities/ABC Inc., 255 F.3d 1180, 1184–86 (9th Cir. 2001) (resolving a First
Amendment defense in a case raising Lanham Act and state-law right-of-
publicity claims by using the “actual malice” standard applicable in
defamation cases); Cardtoons, L.C. v. Major League Baseball Players Ass’n,
95 F.3d 959, 968–76 (10th Cir. 1996) (resolving a First Amendment defense
in a state-law right-of-publicity case by balancing the free-speech interests
against the intellectual-property interests).
10                                                    No. 12-1992

“noncommercial speech” in the constitutional sense, then the
First Amendment provides a complete defense to all claims in
this suit. We’re not sure that’s right, but for now we simply
note the issue and leave it for another day. With that large
unsettled question reserved, we move to the task of classifying
Jewel’s ad as commercial or noncommercial speech for consti-
tutional purposes. This is a legal question, so our review is de
novo. Bolger, 463 U.S. at 65 (“[W]e must first determine the
proper classification of the mailings at issue here.”);
Gustafson v. Jones, 290 F.3d 895, 906 (7th Cir. 2002) (explaining
that the question whether speech is protected by the First
Amendment is a question of law that we review de novo).


B. Commercial or Noncommercial Speech?
     1. The commercial-speech doctrine
    The First Amendment prohibits the government from
“abridging the freedom of speech.” U.S. CONST . amend. I.
Because “‘not all speech is of equal First Amendment
importance,’” Snyder v. Phelps, 131 S. Ct. 1207, 1215 (2011)
(quoting Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 56 (1988)),
certain categories of speech receive a lesser degree of constitu-
tional protection. Commercial speech was initially viewed as
being outside the ambit of the First Amendment altogether. See
Valentine v. Chrestensen, 316 U.S. 52, 54 (1942). That understand-
ing has long since been displaced. Current doctrine holds that
commercial speech is constitutionally protected but govern-
mental burdens on this category of speech are scrutinized more
leniently than burdens on fully protected noncommercial
No. 12-1992                                                       11

speech. See Fox, 492 U.S. at 477 (“Our jurisprudence has
emphasized that commercial speech [enjoys] a limited measure
of protection, commensurate with its subordinate position in
the scale of First Amendment values, and is subject to modes
of regulation that might be impermissible in the realm of
noncommercial expression.” (internal quotation marks
omitted)); Zauderer v. Office of Disciplinary Counsel of the Sup. Ct.
of Ohio, 471 U.S. 626, 637 (1985) (“There is no longer any room
to doubt that what has come to be known as ‘commercial
speech’ is entitled to the protection of the First Amendment,
albeit to protection somewhat less extensive than that afforded
‘noncommercial speech.’”).
     The Court’s rationale for treating commercial speech
differently rests on the idea that commercial speech is “more
easily verifiable by its disseminator” and “more durable”—that
is, less likely to be chilled by regulations—than fully protected
noncommercial speech. Va. Pharmacy Bd., 425 U.S. at 771 n.24.
Other cases explain that the more deferential degree of judicial
scrutiny is justified because commercial speech “‘occurs in an
area traditionally subject to government regulation.’” Lorillard
Tobacco Co. v. Reilly, 533 U.S. 525, 554 (2001) (quoting Cent.
Hudson, 447 U.S. at 562 ). Whatever the justification, the Court
has not strayed from its commercial-speech jurisprudence
despite calls for it to do so. See id. at 554–55 (acknowledging
disagreement among members of the Court as to what level of
scrutiny applies to regulations on commercial speech but
nonetheless refusing to “break new ground”).
   To determine whether speech falls on the commercial or
noncommercial side of the constitutional line, the Court has
12                                                           No. 12-1992

provided this basic definition: Commercial speech is “speech
that proposes a commercial transaction.”6 Fox, 492 U.S. at 482
(emphasis deleted) (citing Va. Pharmacy Bd., 425 U.S. at 761); see
also Discovery Network, 507 U.S. at 423 (“In Fox,
we … characteriz[ed] the proposal of a commercial transaction
as ‘the test for identifying commercial speech.’” (quoting Fox,
492 U.S. at 473–74)); Briggs & Stratton Corp. v. Baldrige, 728 F.2d
915, 917–18 (7th Cir. 1984) (explaining that the “hallmark of
commercial speech” is that it “pertains to commercial transac-
tions,” including those “facilitated through the use of a
trademark”).
    It’s important to recognize, however, that this definition is
just a starting point. Speech that does no more than propose a
commercial transaction “fall[s] within the core notion of
commercial speech,” Bolger, 463 U.S. at 66, but other communi-
cations also may “‘constitute commercial speech notwithstand-
ing the fact that they contain discussions of important public
issues,’” Fox, 492 U.S. at 475 (quoting Bolger, 463 U.S. at 67–68).
See also Conn. Bar Ass’n v. United States, 620 F.3d 81, 93–94 (2d
Cir. 2010) (explaining that the commercial-speech doctrine
encompasses more than the core notion of “speech which does
‘no more than propose a commercial transaction’” (quoting
Bolger, 463 U.S. at 66)); Bad Frog Brewery, Inc. v. N.Y. State Liquor


6
  The Court has also defined commercial speech as “expression related
solely to the economic interests of the speaker and its audience.” Cent.
Hudson Gas & Elec. Corp. v. Pub. Serv. Com m ’n of N.Y., 447 U.S. 557, 561
(1980). This formulation has largely fallen into disuse, though it has never
been expressly disavowed. See City of Cincinnati v. Discovery Network, Inc.,
507 U.S. 410, 422–23 (1993) (discussing the two standards).
No. 12-1992                                                                13

Auth., 134 F.3d 87, 97 (2d Cir. 1998) (explaining the difference
between the core notion of commercial speech and other types
of commercial speech); Semco, Inc. v. Amcast, Inc., 52 F.3d 108,
112 (6th Cir. 1995) (noting the “core” definition of commercial
speech but also observing that the commercial-speech category
is not limited to speech that does no more than propose a
commercial transaction).
    Indeed, the Supreme Court has “‘made clear that advertis-
ing which links a product to a current public debate is not
thereby entitled to the constitutional protection afforded
noncommercial speech.’” Zauderer, 471 U.S. at 637 n.7 (quoting
Bolger, 463 U.S. at 68) (internal quotation marks omitted).
Although commercial-speech cases generally rely on the
distinction between speech that proposes a commercial
transaction and other varieties of speech, id. at 637, it’s a
mistake to assume that the boundaries of the commercial-
speech category are marked exclusively by this “core” defini-
tion.7 See Bolger, 463 U.S. at 66–68 (applying the commercial-
speech classification to informational pamphlets discussing the
benefits of prophylactics but also describing the manufacturer’s
prophylactic products). To the contrary, there is a “common-
sense distinction” between commercial speech and other


7
 This point is sometimes overlooked, probably because when the Supreme
Court first extended First Amendment protection to commercial speech, it
phrased the issue this way: “Our question is whether speech which does no
m ore than propose a commercial transaction is so removed from any
exposition of ideas … that it lacks all protection.” Va. State Bd. of Pharmacy
v. Va. Citizens Consumer Council, Inc., 425 U.S. 748, 762 (1976) (emphasis
added) (citations and internal quotation marks omitted).
14                                                    No. 12-1992

varieties of speech, and we are to give effect to that distinction.
Ohralik v. Ohio State Bar Ass’n, 436 U.S. 447, 455–56 (1978)
(citing Va. Pharmacy Bd., 425 U.S. at 771) (internal quotation
marks omitted).
    The Supreme Court’s decision in Bolger is instructive on this
point. Bolger dealt with the question of how to classify speech
with both noncommercial and commercial elements. There, a
prophylactics manufacturer published informational pam-
phlets providing general factual information about prophylac-
tics but also containing information about the manufacturer’s
products in particular. Bolger, 463 U.S. at 62. The manufacturer
brought a pre-enforcement challenge to a federal statute that
prohibited the unsolicited mailing of advertisements about
contraceptives. The Supreme Court held that although the
pamphlets did not expressly propose a commercial transaction,
they were nonetheless properly classified as commercial
speech based on the following attributes: the pamphlets were
a form of advertising, they referred to specific commercial
products, and they were distributed by the manufacturer for
economic purposes. Id. at 66–67.
    We have read Bolger as suggesting certain guideposts for
classifying speech that contains both commercial and noncom-
mercial elements; relevant considerations include “whether:
(1) the speech is an advertisement; (2) the speech refers to a
specific product; and (3) the speaker has an economic motiva-
tion for the speech.” See United States v. Benson, 561 F.3d 718,
725 (7th Cir. 2009) (citing Bolger, 463 U.S. at 66–67). This is just
a general framework, however; no one factor is sufficient, and
Bolger strongly implied that all are not necessary. See Bolger,
No. 12-1992                                                      15

463 U.S. at 67 n.14 (“Nor do we mean to suggest that each of
the characteristics present in this case must necessarily be
present in order for speech to be commercial.”).


   2. Applying the doctrine
    Jewel argues that its ad doesn’t propose a commercial
transaction and therefore flunks the leading test for commer-
cial speech. As we have explained, the commercial-speech
category is not limited to speech that directly or indirectly
proposes a commercial transaction. Jewel nonetheless places
substantial weight on this test, and the district judge did as
well. Although neither relies exclusively on it, the district
court’s opinion and Jewel’s defense of it on appeal both press
heavily on the argument that the ad doesn’t propose a com-
mercial transaction, so we will start there.
    It’s clear that the textual focus of Jewel’s ad is a congratula-
tory salute to Jordan on his induction into the Hall of Fame. If
the literal import of the words were all that mattered, this
celebratory tribute would be noncommercial. But evaluating
the text requires consideration of its context, and this truism
has special force when applying the commercial-speech
doctrine. Modern commercial advertising is enormously varied
in form and style.
    We know from common experience that commercial
advertising occupies diverse media, draws on a limitless array
of imaginative techniques, and is often supported by sophisti-
cated marketing research. It is highly creative, sometimes
abstract, and frequently relies on subtle cues. The notion that
16                                                 No. 12-1992

an advertisement counts as “commercial” only if it makes an
appeal to purchase a particular product makes no sense today,
and we doubt that it ever did. An advertisement is no less
“commercial” because it promotes brand awareness or loyalty
rather than explicitly proposing a transaction in a specific
product or service. Applying the “core” definition of commer-
cial speech too rigidly ignores this reality. Very often the
commercial message is general and implicit rather than specific
and explicit.
    Jewel’s ad served two functions: congratulating Jordan on
his induction into the Hall of Fame and promoting Jewel’s
supermarkets. The first is explicit and readily apparent. The ad
contains a congratulatory message remarking on Jordan’s
record-breaking career and celebrating his rightful place in the
Basketball Hall of Fame. Jewel points to its longstanding
corporate practice of commending local community groups on
notable achievements, giving as examples two public-service
ads celebrating the work of Chicago’s Hispanocare and South
Side Community Services. The suggestion seems to be that the
Jordan ad belongs in this “civic booster” category: A praise-
worthy “fellow Chicagoan” was receiving an important honor,
and Jewel took the opportunity to join in the applause.
   But considered in context, and without the rose-colored
glasses, Jewel’s ad has an unmistakable commercial function:
enhancing the Jewel-Osco brand in the minds of consumers.
This commercial message is implicit but easily inferred, and is
the dominant one.
   We begin by making a point that should be obvious but
seems lost on Jewel: There is a world of difference between an
No. 12-1992                                                     17

ad congratulating a local community group and an ad congrat-
ulating a famous athlete. Both ads will generate goodwill for
the advertiser. But an ad congratulating a famous athlete can
only be understood as a promotional device for the advertiser.
Unlike a community group, the athlete needs no gratuitous
promotion and his identity has commercial value. Jewel’s ad
cannot be construed as a benevolent act of good corporate
citizenship.
    As for the other elements of the ad, Jewel-Osco’s graphic
logo and slogan appear just below the textual salute to Jordan.
The bold red logo is prominently featured in the center of the
ad and in a font size larger than any other on the page. Both
the logo and the slogan are styled in their trademarked ways.
Their style, size, and color set them off from the congratulatory
text, drawing attention to Jewel-Osco’s sponsorship of the
tribute. Apart from the basketball shoes, the Jewel-Osco brand-
name is the center of visual attention on the page. And the
congratulatory message specifically incorporates Jewel’s
slogan: “as we honor a fellow Chicagoan who was ‘just around
the corner’ for so many years.” The ad is plainly aimed at
fostering goodwill for the Jewel brand among the targeted
consumer group—“fellow Chicagoans” and fans of Michael
Jordan—for the purpose of increasing patronage at Jewel-Osco
stores.
   The district judge nonetheless concluded that the ad was
not commercial speech based in part on his view that “readers
would be at a loss to explain what they have been invited to
buy,” a reference to the fact that the ad features only the tribute
to Jordan, the Jewel-Osco logo and slogan, and a pair of
18                                                    No. 12-1992

basketball shoes. Granted, Jewel does not sell basketball shoes;
it’s a chain of grocery stores, and this ad contains not a single
word about the specific products that Jewel-Osco sells, nor any
product-specific art or photography. The Supreme Court has
said that the failure to reference a specific product is a relevant
consideration in the commercial-speech determination. See
Bolger, 463 U.S. at 66–67. But it is far from dispositive, espe-
cially where “image” or brand advertising rather than product
advertising is concerned.
   Image advertising is ubiquitous in all media. Jewel’s ad is
an example of a neighborly form of general brand promotion
by a large urban supermarket chain. What does it invite
readers to buy? Whatever they need from a grocery store—a
loaf of bread, a gallon of milk, perhaps the next edition of
Sports Illustrated—from Jewel-Osco, where “good things are just
around the corner.” The ad implicitly encourages readers to
patronize their local Jewel-Osco store. That it doesn’t mention
a specific product means only that this is a different genre of
advertising. It promotes brand loyalty rather than a specific
product, but that doesn’t mean it’s “noncommercial.”
    The district judge was not inclined to put much stock in the
ad’s use of Jewel-Osco’s slogan and graphic logo. Specifically,
he considered the logo as little more than a convenient method
of identifying the speaker and characterized the slogan as
simply a means of ensuring “that the congratulatory message
sounded like it was coming from Jewel.” Dismissing the logo
and slogan as mere nametags overlooks their value as advertis-
ing tools. The slogan is attached to the Jewel-Osco graphic logo
and is repeated in the congratulatory message itself, which
No. 12-1992                                                      19

describes Jordan as “a fellow Chicagoan who was ‘just around
the corner’ for so many years.” This linkage only makes sense
if the aim is to promote shopping at Jewel-Osco stores. Indeed,
Jewel’s copywriter viewed the repetition of the slogan the same
way we do; she thought it was “too selly” and “hitting too over
the head.”
     In short, the ad’s commercial nature is readily apparent. It
may be generic and implicit, but it is nonetheless clear. The ad
is a form of image advertising aimed at promoting goodwill for
the Jewel-Osco brand by exploiting public affection for Jordan
at an auspicious moment in his career.
   Our conclusion is confirmed by application of the Bolger
framework, which applies to speech that contains both
commercial and noncommercial elements. Again, the Bolger
inquiry asks whether the speech in question is in the form of an
advertisement, refers to a specific product, and has an eco-
nomic motive. See Benson, 561 F.3d at 725 (explaining the three
Bolger factors).
    Jewel’s ad certainly qualifies as an advertisement in form.
Although the text is congratulatory, the page nonetheless
promotes something to potential buyers: Jewel-Osco supermar-
kets. Jewel’s ad is easily distinguishable from the magazine’s
editorial content. Although the district court properly charac-
terized it as “embrac[ing] the issue’s theme,” the ad obviously
isn’t part of the editorial coverage of Jordan’s career. It isn’t an
article, a column, or a news photograph or illustration. It looks
like, and is, an advertisement.
    We can make quick work of the second and third Bolger
factors. As we have explained, although no specific product or
20                                                   No. 12-1992

service is offered, the ad promotes patronage at Jewel-Osco
stores more generally. And there is no question that the ad
serves an economic purpose: to burnish the Jewel-Osco brand
name and enhance consumer goodwill. The record reflects that
Jewel received Time’s offer of free advertising space enthusias-
tically; its marketing representatives said it was a “great offer”
and it “would be good for us to have our logo in Sports
Illustrated” because “having your logo in any location where
people see it is going to help your company.” Indeed, Jewel
gave Time valuable consideration—floor space in Jewel-Osco
grocery stores—in exchange for the full-page ad in the maga-
zine, suggesting that it expected valuable brand-enhancement
benefit from it. We don’t doubt that Jewel’s tribute was in a
certain sense public-spirited. We only recognize the obvious:
that Jewel had something to gain by conspicuously joining the
chorus of congratulations on the much-anticipated occasion of
Jordan’s induction into the Basketball Hall of Fame. Jewel’s ad
is commercial speech.
    A contrary holding would have sweeping and troublesome
implications for athletes, actors, celebrities, and other trade-
mark holders seeking to protect the use of their identities or
marks. Image advertising (also known as “institutional
advertising”) is commonplace in our society. Rather than
expressly peddling particular products, this form of advertis-
ing features appealing images and subtle messages alongside
the advertiser’s brand name or logo with the aim of linking the
advertiser to a particular person, value, or idea in order to
build goodwill for the brand. See “Image advertising,” CAM -
BRIDGE DICTIONARIES ONLINE , http://dictionary.cambridge.
org/us/dictionary/business-english/image-advertising (last
No. 12-1992                                                     21

visited Feb. 10, 2014); “Institutional advertising,” id.,
http://dictionary.cambridge.org/us/dictionary/business-
english/institutional advertising (last visited Feb. 10, 2014).
    To pick a current example for illustrative purposes, think of
the television spots by the corporate sponsors of the Olympics.
Many of these ads consist entirely of images of the American
athletes coupled with the advertiser’s logo or brand name and
an expression of support for the U.S. Olympic team; nothing is
explicitly offered for sale. Jewel’s ad in the commemorative
issue belongs in this genre. It portrays Jewel-Osco in a positive
light without mentioning a specific product or service—in this
case, by invoking a superstar athlete and a celebratory message
with particular salience to Jewel’s customer base. To say that
the ad is noncommercial because it lacks an outright sales pitch
is to artificially distinguish between product advertising and
image advertising. Classifying this kind of advertising as
constitutionally immune noncommercial speech would permit
advertisers to misappropriate the identity of athletes and other
celebrities with impunity.
    Nothing we say here is meant to suggest that a company
cannot use its graphic logo or slogan in an otherwise noncom-
mercial way without thereby transforming the communication
into commercial speech. Our holding is tied to the particular
content and context of Jewel’s ad as it appeared in the com-
memorative issue of Sport Illustrated Presents.
    Before closing, we take this opportunity to clarify the
proper use of the “inextricably intertwined” doctrine, which
the district court relied on to support its decision. That doctrine
holds that when commercial speech and noncommercial
22                                                  No. 12-1992

speech are inextricably intertwined, the speech is classified by
reference to the whole; a higher degree of scrutiny may be
applied if the relevant speech “‘taken as a whole’” is properly
deemed noncommercial. See Fox, 492 U.S. at 474 (quoting Riley,
487 U.S. at 796). The central inquiry is not whether the speech
in question combines commercial and noncommercial ele-
ments, but whether it was legally or practically impossible for
the speaker to separate them.
    To see how this principle works in application, consider the
facts at issue in the Supreme Court’s decision in Fox. That case
involved a First Amendment challenge to a public university’s
ban on commercial solicitations on campus. Several students
and a housewares manufacturer asserted a free-speech right to
hold “Tupperware parties” in the dormitories. See id. at 472.
These gatherings consisted of demonstrations and a sales pitch
for the manufacturer’s products, but they also touched on
other, noncommercial subjects, such as “how to be financially
responsible and how to run an efficient home.” Id. at 473–74.
The plaintiffs maintained that the commercial and noncommer-
cial elements of the speech were inextricably intertwined and
the whole should be treated as noncommercial speech. Id. at
474.
    The Supreme Court rejected this argument and analyzed
the case under the standard applicable to commercial speech.
In so doing, the Court clarified the limited applicability of the
inextricably intertwined doctrine:
       [T]here is nothing whatever “inextricable” about
       the noncommercial aspects of these [Tupperware
       party] presentations. No law of man or of nature
No. 12-1992                                                     23

       makes it impossible to sell housewares without
       teaching home economics, or to teach home
       economics without selling housewares. Nothing
       in the [university rule] prevents the speaker from
       conveying, or the audience from hearing, these
       noncommercial messages, and nothing in the
       nature of things requires them to be combined
       with commercial messages.
Id.
    Properly understood, then, the inextricably intertwined
doctrine applies only when it is legally or practically impossi-
ble for the speaker to separate out the commercial and non-
commercial elements of his speech. In that situation the
package as a whole gets the benefit of the higher standard of
scrutiny applicable to noncommercial speech. But simply
combining commercial and noncommercial elements in a single
presentation does not transform the whole into noncommercial
speech.
   The district court relied on the Ninth Circuit’s decision in
Hoffman v. Capital Cities/ABC, Inc., 255 F.3d 1180 (9th Cir. 2001),
but there the court misapplied the inextricably intertwined
doctrine. Hoffman involved a fashion article featuring popular
movie stills that had been altered to make it appear as though
the actors were modeling clothing from famous designers. Id.
at 1183. One of the photoshopped images was of Dustin
Hoffman in his role in the film “Tootsie.” Hoffman sued the
magazine publisher for misappropriating his identity. The
Ninth Circuit held that the article was fully protected noncom-
mercial speech: “[T]he article as a whole is a combination of
24                                                        No. 12-1992

fashion photography, humor, and visual and verbal editorial
comment on classic films and famous actors. Any commercial
aspects are ‘inextricably entwined’ with expressive elements,
and so they cannot be separated out ‘from the fully protected
whole.’” Id. at 1185 (citing Gaudiya Vaishnava Soc’y v. City &
County of San Francisco, 952 F.2d 1059, 1064 (9th Cir. 1990)).
    This use of the inextricably intertwined doctrine was
mistaken; no law of man or nature prevented the magazine
from publishing a fashion article without superimposing the
latest fashion designs onto film stills of famous actors.8 The
district court’s application of Hoffman here made the same
mistake. The commercial and noncommercial elements of
Jewel’s ad were not inextricably intertwined in the relevant
sense. No law of man or nature compelled Jewel to combine
commercial and noncommercial messages as it did here.
    To wrap up, we hold that Jewel’s ad in the commemorative
issue qualifies as commercial speech. This defeats Jewel’s
constitutional defense, permitting Jordan’s case to go forward.
We note that the lone federal claim in the suit—a false-endorse-
ment claim under § 43(a) of the Lanham Act, 15 U.S.C.
§ 1125(a)—requires proof that Jewel’s congratulatory ad
caused a likelihood of confusion that Jordan was a Jewel-Osco
sponsor or endorsed its products and services. See, e.g., Facenda
v. NFL Films, Inc., 542 F.3d 1007, 1014–15 (3d Cir. 2008).
Because the merits have not been briefed, we express no


8
  Our focus here is on the Ninth Circuit’s treatment of the inextricably
intertwined doctrine; we have no comment on other aspects of Hoffman or
its outcome.
No. 12-1992                                                 25

opinion on the substance of Jordan’s claims under the Lanham
Act or any of the state-law theories. We remand to permit the
parties to address whether the Lanham Act claim warrants a
trial, and if not, whether the district court should retain or
relinquish supplemental jurisdiction over the state-law claims.
See 28 U.S.C. § 1367(c); Cortezano v. Salin Bank & Trust Co.,
680 F.3d 936, 941 (7th Cir. 2012).
                                   REVERSED AND REMANDED .
26              No. 12-1992

     APPENDIX